Citation Nr: 0414766	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for spondylolysis of 
L-5, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This appeal arises from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied increased ratings for 
impingement syndrome of both shoulders and spondylolysis of 
L5 with disc narrowing at L4-5 and L5-S1.  The veteran filed 
his notice of disagreement only with the evaluation of his 
spondylolysis.  

The veteran's claim was remanded by the Board of Veterans' 
Appeals (Board) in July 2003 to afford the veteran an 
opportunity to have a hearing before a Hearing Officer at the 
RO.  The claims folder contains a transcript of a hearing 
held at the RO in October 2003.  The RO has complied with the 
development ordered in the remand.  Stegall v. West, 11  Vet. 
App. 268 (1998).  The veteran's claim has now been returned 
to the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected spondylolysis of L-5 is 
manifested by functional impairment that equates to severe 
limitation of motion of the lumbar spine; his intervertebral 
disc syndrome is not more than mildly disabling with 
recurring attacks, nor has it been productive of 
incapacitating episodes that require bedrest for days at a 
time; the veteran's low back disability is productive of mild 
radiculopathy but it is not manifested by ankylosis of the 
lumbar spine or any other associated objective neurologic 
abnormalities, including, but not limited to, partial 
paralysis of the sciatic nerve, bowel impairment or bladder 
impairment.





CONCLUSION OF LAW

The criteria for an increased rating to 40 percent, but no 
more that 40 percent, for spondylolysis of L-5 have been met.  
38 U.S.C.A. §§ 1155, 5107A (West 2002);  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (before and 
since September 23, 2002), 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective since September 26, 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

On the duty to notify, the Board notes at the outset that the 
RO denied the veteran's claim in April 1999.  He was notified 
of the passage of the VCAA in May 2002 2001.  Through the 
rating decisions, December 1999 statement of the case (SOC); 
the supplemental statements of the case (SSOC)issued in 
August 2002 and December 2003; the various letters mailed to 
the veteran, to include a VCAA letter in May 2002; and Board 
remand in July 2003, adequately informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The SOC and 
SSOCs set forth the laws and regulations applicable to the 
veteran's claim, to include the criteria for rating 
intervertebral disc syndrome and disabilities of the spine 
that were changed during the pendency of this appeal.  
Further, these documents and the letters noted above informed 
him of the types of evidence that would substantiate his 
claim; that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held in part that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, as noted above, VCAA provisions were subsequently 
considered and complied with.  The RO provided the appellant 
with notice of the VCAA in May 2002 and in the December 2003 
supplemental statement of the case.  There is no indication 
that there is additional evidence to obtain relevant to the 
veterans claim; and there has been a complete review of all 
the evidence of record.  In August 2002 and again in February 
2004 the veteran specifically stated he had no further 
evidence to present.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board elaborates on this particular procedural point below.  

As noted above, only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  38 C.F.R. § 20.1102; Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant in August 2002.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Thus, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In February 2004 the veteran stated 
he had no further evidence to submit.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

As to the duty to assist, as noted above, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  There is no indication that there 
is any additional evidence that has not been obtained that is 
relevant to this appeal.  The Board has remanded this case, 
and the RO arranged for the veteran to be examined by VA in 
December 1998, August 2000 and July 2002.  The medical 
evidence of record is adequate to make an appellate decision.  
There is no further duty to assist, to include obtaining 
another medical examination or opinion.  Id.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).  

Factual Background.  The veteran was examined by VA in 
December 1998.  The veteran reported his lumbar spine 
disability was worse.  He had experienced increasing pain, 
with occasional left lateral leg numbness and tingling.  His 
pain was worse if he was in one position for a prolonged 
period of time, or with lifting or bending.  It was relieved 
to a certain extent with moist heat.  Examination of the back 
revealed it was nontender with no spasm.  He had symmetrical 
reflexes in his lower extremities.  He had normal strength.  
He reported diminished sensation on the lateral aspect of his 
left leg.  He could flex comfortably only to 65 degrees, 
twist 35 degrees in both directions and bend 25 degrees in 
both directions.  The VA examiner observed that while 
watching the patient dress, the veteran showed increased 
range of motion when not being examined.  X-rays of the 
lumbosacral spine revealed alignment of L1 through S1 is 
anatomic.  No spondylolysis or spondylolisthesis.  The 
intervertebral disks were narrowed at L4-L5 and L5-S1.  
Otherwise the spine was normal.  The impression was minimal 
intervertebral disk narrowing at L4-5 and L 5-S1.  The 
assessment was lumbosacral musculoskeletal pain with no 
radiological evidence to support the diagnosis of 
spondylolysis.  

VA records dated from December 1998 to November 1999 included 
complaints of low back pain.  The veteran reported pain in 
the lower extremities increased with walking.  The 
possibility of vascular origins of his pain was considered.  
In September 1999 a computed tomography (CT) scan of the 
lumbar spine was conducted at VA.  L3, L4 and L5-S1 were 
imaged.  There was no facet arthrosis.  There was no bony 
crowding of the canal.  There was no apparent disk bulge, 
though that was somewhat limited because of the unenhanced 
portion of the exam.  The impression was there was no bony 
stenosis of the canal space suggested.  No masses in the 
canal space suggested.  The examination was limited for true 
diagnosis of stenosis workup, but no apparent abnormalities 
were seen.  

January 2000 VA records reveal the veteran continued to have 
back pain and tried to use Flexeril and a TENS unit.  He 
occasionally got relief.  He had had bad bout of pain two 
weeks previously.  

March 2000 VA records included X-rays and a Magnetic 
Resonance Imaging (MRI) of the lumbar spine.  X-rays revealed 
disc space narrowing at L5-S1, with end plate sclerosis, 
compatible with the presence of spondylosis.  MRI of the 
lumbar spine revealed no canal stenosis.  There was disk 
dessication at the L5-S1 level with bulging of the annulus, 
likely associated with subtle midline herniation.  S-1 root 
effacement was queried.  After reviewing the results the 
examiner noted an assessment of chronic low back pain with 
radiculopathy.  The veteran was taking Oxycodone for the pain 
and for severe pain could take it with Tylenol.  In June 2000 
VA records reveal the veteran was using Tylenol 3 and one to 
two Oxycodone a day for pain management.  

A VA examination was conducted in August 2000.  The veteran 
reported increasing pain with occasional numbness in his left 
leg.  His pain was worse with stooping or bending and 
improved with rest.  Examination revealed no back spasm.  He 
complained of tenderness in the lumbosacral region.  He was 
able to flex to 50 degrees before experiencing pain and 
continued to 60 degrees.  He could bend 15 degrees to the 
left and 20 degrees to the right experiencing pain at the end 
of those ranges.  He could twist comfortably to 50 degrees in 
both directions.  He could hyperextend to 10 degrees in 
either direction.  He showed no change with repetitive 
motion.  He had normal sensation and reflexes and strength 
throughout the lower extremities.  He had pain in the left 
leg  with straight leg raising.  The assessment was 
spondylosis of the lumbosacral spine.  

VA examination in June 2002 included complaints of chronic 
intermittent back pain and daily stiffness.  His back pain 
was aggravated by turning, twisting, lifting, bending or 
stooping and was relieved with rest, analgesics and heat.  He 
reported some degree of pain on a near daily basis.  The VA 
examiner observed the veteran was able to ambulate to his 
office without assistance and with a normal gait and posture.  
He was not using a brace or support device.  Examination of 
the back revealed no spasm.  He complained of some tenderness 
on the left and mildly on the right.  Straight leg raising 
was positive on the left.  Reflexes were normal and 
symmetrical at the knees and ankles.  There was no muscular 
atrophy.  Strength was 5/5 on the right and 4/5 on the left.  
Flexion was to 60 degrees, extension was to 20 degrees, he 
could move from side to side to 20 degrees bilaterally and 
twist to 50 degrees bilaterally.  After repetitive motion he 
could flex to 45 degrees, extend to 20 degrees move from side 
to side 10 degrees to the left and 15 degrees to the right 
and twist 50 degrees bilaterally.  The assessment was 
spondylolysis L5-S1 with minimal degenerative changes for the 
lumbosacral spine, most marked at L4-L5 and L5-S1.  

In October 2003 the veteran appeared for a hearing by video 
link before the Decision Review officer a the Denver RO.  The 
veteran's representative asserted the veteran's back 
disability would be rated as 40 percent disabling under 
Diagnostic Code 5293.  He asserted the decrease in flexion 
from 60 degrees to 45 degrees after repetitive motion and the 
paraspinal tenderness demonstrated on examination met the 
criteria for a 40 percent rating under Diagnostic Code 5293.  
(T-2,3).  The veteran testified he took Flexeril on a daily 
basis to control muscle spasms in his back.  They started one 
to two hours after he got up in the morning.  They slack off 
after his morning medication and then start up four or five 
hours after he had taken the last medication.  He then takes 
Flexeril and Oxycodone at night to be able to sleep.  He 
takes either Tylenol, Codeine or Oxycodone, depending on the 
level of pain he has.  (T-4).  When asked if he has numbness 
or tingling in his toes or problems with radiating pain.  He 
responded that they were not really numb, but sometimes he 
had to wiggle them until he could feel them.  When he gets in 
the right position he gets a real good shooting pain 
predominantly down his left leg.  That occurs three or four 
times a day.  Afterwards he has the same muscle ache.  On an 
average day with his medications his pain level was a 5 to 6 
out of 10.  His disability had not affected his current 
employment and he had not missed a lot of work because of it.  
(T-7)  His primary neurological symptom was progressive 
muscle weakness.  Sometimes he could not feel it when he 
touched the skin on his leg.  He had not noticed that he 
dragged his foot.  (T-8).  He had been incapacitated and 
resorted to bed rest only on weekends.  A doctor had never 
prescribed bed rest because of his back.  (T-11).  

A MRI of the lumbar spine was performed in November 2003.  
The impression was that findings most significantly 
identified as described at the L5-S1 level and less 
significantly so at L3-4.  Findings had likely progressed 
slightly since the prior evaluation.  The L5-S1 level 
demonstrated evidence of a moderate diffuse hard 
disc/osteophyte complex moderately encroaching upon both 
neural foramina and less significantly so upon the thecal 
sac.  There was a slightly more left-sided component and 
there was what appeared to be some deformity of the left 
anterior aspect of the thecal sac.  It could be encroaching 
upon the S2 nerve root which had yet to exit.  Mild facet 
hypertrophy was evident at this level bilaterally.  

Relevant Laws and Regulations.  Limitation of motion of the 
low back is evaluated under Diagnostic Code 5292. A 10 
percent rating is assigned for slight limitation of motion of 
the lumbosacral spine.  A 20 percent evaluation is warranted 
for limitation of motion that is moderate in severity.  The 
maximum schedular evaluation of 40 percent requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

The Board notes that the rating criteria for intervertebral 
disc syndrome were revised in August 2002, effective 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.  

The criteria under Diagnostic Code 5293 in effect before 
September 23, 2002 provides that when intervertebral disc 
syndrome is moderate with recurring attacks, a 20 percent 
disability rating is assigned.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. Under the "new" Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

These "new" criteria provide a 20 percent evaluation is 
assigned for intervertebral disc syndrome when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002).  

Furthermore, the regulations used to evaluate diseases and 
injuries of the spine, including intervertebral disc syndrome 
and degenerative arthritis of the spine, chanted again 
effective September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The 
veteran has received notice of the changes made to the rating 
criteria for rating intervertebral disc syndrome under 67 
Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293)), and he has also received 
notice of the changes in the regulations used to evaluate 
diseases and injuries of the spine, effective from September 
26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), which 
rates lumbosacral strain, a severe strain, with listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating. Muscle spasm on extreme forward 
bending, and a loss of lateral spine motion, unilateral, in 
the standing position, warrants a 20 percent evaluation.

The diagnostic code for rating paralysis of the sciatic nerve 
provides for an 80 percent rating for complete paralysis of 
the sciatic nerve where the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  A 60 
percent rating for sciatic nerve injury may be assigned when 
there is incomplete paralysis which is severe, with marked 
muscular atrophy.  Moderately severe incomplete paralysis is 
rated as 40 percent disabling.  Moderate incomplete paralysis 
is rated 20 percent disabling.  Mild incomplete paralysis is 
rated as 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

Analysis.  In September 1993 the RO granted service 
connection for spondylolysis of L-5 and assigned a 20 percent 
rating.  The veteran is seeking a higher rating than 20 
percent for his spondylolysis of the lumbar spine.  The RO 
originally assigned a 20 percent rating based on a finding 
that the veteran had moderate limitation of motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  

The veteran and his representative have asserted the 
veteran's back disability has increased in severity and now 
includes radiculopathy.  The veteran's representative 
asserted the veteran's back disability should be rated under 
the diagnostic code for evaluating intervertebral disc 
syndrome.  The claims folder includes one diagnosis of 
radiculopathy, a March 2000 VA record of diagnosis of chronic 
low back pain with radiculopathy.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, VA's Office of General 
Counsel has held that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

After having carefully considering the matter, the Board has 
reached the conclusion, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the most favorable and appropriate diagnostic 
code is 5292 (effective before September 26, 2003), based on 
limitation of motion of the lumbar spine.  A review of the 
evidence demonstrates the veteran's primary symptom is pain 
which is exacerbated by activity.  On examination no muscle 
spasms, weakness, atrophy or other findings were confirmed.  
The neurological findings were limited to pain with straight 
leg raising and some numbness and tingling.  There was no 
evidence of absence reflexes, foot drop, muscle atrophy or 
persistent symptoms of sciatic neuropathy.  The Board has 
evaluated the veteran's lumbar spine disability based on 
38 C.F.R. § 4.71a, Diagnostic Code 5292 for rating limitation 
of motion of the lumbar spine.  

A higher rating to 40 percent requires severe limitation of 
motion of the lumbar spine.  The veteran's representative has 
asserted that with repetitive motion the veteran's flexion 
becomes more limited.  This is supported by the findings on 
the June 2002 VA examination report.  Range of motion of the 
lumbar spine decreased after repetition.  In addition, the 
veteran has reported that his pain is aggravated by turning, 
twisting, lifting, bending and stooping.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical evidence supports 
the veteran's statements that he has functional impairment of 
the lumbar spine due to pain which is evidenced by his use of 
medication for pain relief on a daily basis.  The veteran has 
consistently reported that he must take medication beginning 
each morning and then in the evening to be able function.  
Severe limitation of motion due to pain has been 
demonstrated.  38 C.F.R. § 4.59.  The Board has concluded 
that a higher rating based on severe limitation of motion is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The veteran's service-connected spondylolysis of L-5 is 
manifested by functional impairment that equates to severe 
limitation of motion of the lumbar spine.  A 40 percent 
rating is the maximum evaluation allowed under Diagnostic 
code 5295.  The relevant medical evidence does not show 
ankylosis of the lumbar spine and his intervertebral disc 
syndrome with radiculopathy is not more than mildly 
disabling, nor has it been productive of incapacitating 
episodes requiring bedrest for days at a time.  Further, the 
veteran's low back disability is not manifested any paralysis 
of the sciatic nerve, or any other associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  Under these circumstances, the 
criteria for an increased rating to 40 percent, but no more 
that 40 percent, for spondylolysis of L-5 have been met and 
separate ratings under the orthopedic and neurological codes 
does not result in a rating in excess of 40 percent.  
38 U.S.C.A. §§ 1155;  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (before and since September 23, 
2002), 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
(effective since September 26, 2003).  

The RO has considered entitlement to additional compensation 
under 38 C.F.R. § 3.321(b).  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2003).  "The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
service-connected low back disability.  He has not shown that 
his low back disorder has required frequent periods of 
hospitalization.  There is no evidence, such a statement from 
an employer, showing that the veteran has been economically 
harmed, solely by his service-connected low back disability, 
beyond the degrees of disability anticipated by his 40 
percent evaluation.  Hence, the preponderance of the evidence 
is against a finding that the veteran's spondylolysis of L-5 
is exceptional in nature or by itself causes a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards during either 
period of time in question.  Id.  Accordingly, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.

As indicated above, the veteran is entitled to an increased 
rating to 40 percent for his low back disability.  As the 
preponderance of the evidence is against a rating in excess 
of 40 percent, the benefit of the doubt doctrine is not for 
application to this aspect of the claim.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating to 40 percent for spondylolysis of L-5 is 
granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



